Exhibit 10.33

 

 

SECURED PARTIES ARE EACH PARTY TO A SUBORDINATION AGREEMENT WITH Hercules
Technology Growth Capital, Inc. AND ENFORCEMENT OF THIS SECURITY AGREEMENT AND
PAYMENT OF THE NOTES IS SUBJECT TO SUCH SUBORDINATION AGREEMENT.

 

SECURITY AGREEMENT

 

This Security Agreement dated as of December 17, 2015 (this “Agreement”) by and
among REACHLOCAL, INC., a Delaware corporation (“Debtor”), and each Holder from
time to time party to a Note (as defined below) that is a signatory from time to
time hereto (each a “Secured Party” and collectively the “Secured Parties”).

 

Debtor and the Secured Parties hereby agree as follows:

 

I.     Certain Definitions. Except as otherwise provided in this Agreement,
capitalized terms used herein shall have the meanings set forth in any
Convertible Second Lien Subordinated Note issued by Debtor for the benefit of a
Secured Party, dated December 17, 2015 (each a “Note” and collectively, the
“Notes”). As used in this Agreement, the following terms, unless the context
otherwise requires, have the following meanings:

 

“Debtor’s Books” are Debtor’s or any of its Subsidiaries’ books and records
including ledgers, federal, and state tax returns, records regarding Debtor’s or
its Subsidiaries’ assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.

 

“Eligible Foreign Subsidiary” shall have the meaning set forth in the Senior
Loan Agreement.

 

“Foreign Subsidiary” is a Subsidiary that is not an entity organized under the
laws of the United States or any state thereof.

 

“FSHCO” is any direct or indirect Domestic Subsidiary substantially all of the
assets of which consist of equity interests of one or more direct or indirect
Foreign Subsidiaries other than Eligible Foreign Subsidiaries (or of such equity
interests and debt of such Foreign Subsidiaries other than Eligible Foreign
Subsidiaries).

 

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

 

“Minority Interests” shall have the meaning set forth in the Senior Loan
Agreement.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency

 

 
 

--------------------------------------------------------------------------------

 

 

“RL-Brazil” is ReachLocal Brazil Servicos Online de Marketing Limitada, a
Limitada formed under the laws of Brazil.

 

“RL-Canada” is ReachLocal Canada, Inc., a Delaware corporation.

 

“Senior Loan Agreement” is that certain Loan and Security Agreement made and
dated April 30, 2015, by and between Debtor and each of its Subsidiaries (other
than any FSHCO) and each of its Eligible Foreign Subsidiaries, the several banks
and other financial institutions or entities from time to time parties thereto
as lenders, and Hercules Technology Growth Capital, Inc., as lender and
administrative agent, as amended as of the date hereof.

 

“Subsidiary” is an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities. Unless otherwise specified,
references herein to a Subsidiary means a Subsidiary of Debtor.

 

II.     Security Agreement.

 

A.     Grant. Debtor, for valuable consideration, the receipt of which is
acknowledged, hereby grants to the Secured Parties a security interest in and
Lien on all of the property described on Exhibit A attached hereto (the
“Collateral”) now owned or at any time hereafter acquired by Debtor or in which
Debtor now has or at any time in the future may acquire any right, title or
interest.

 

B.     Debtor Remains Liable. Anything herein to the contrary notwithstanding,
(i) Debtor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by the Secured Parties
of any of the rights hereunder shall not release Debtor from any of its duties
or obligations under such contracts, agreements and other documents included in
the Collateral, and (iii) the Secured Parties shall not have any obligation or
liability under any contracts, agreements and other documents included in the
Collateral by reason of this Agreement, nor shall the Secured Parties be
obligated to perform any of the obligations or duties of Debtor thereunder or to
take any action to collect or enforce any such contract, agreement or other
document included in the Collateral hereunder.

 

C.     Continuing Security Interest. Debtor agrees that this Agreement shall
create a continuing security interest in the Collateral which shall remain in
effect until payment and performance in full of all of the Obligations (other
than inchoate indemnity obligations).

 

III.     Obligations Secured. The security interest granted hereby secures the
full and timely payment of all obligations of Debtor to pay principal and
interest under the Notes and all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of Debtor to the
Secured Parties under the Notes, provided that the “Obligations” shall not
include any obligations with respect to any equity investments, right to convert
or other similar conversion right on obligations or any obligations under a
warrant or similar instrument (such obligations, the “Obligations”).

 

 
2 

--------------------------------------------------------------------------------

 

 

IV.     Debtor’s Representations, Warranties And Covenants. Debtor hereby
represents, warrants and covenants to the Secured Parties that:

 

A.     Debtor’s principal place of business is 21700 Oxnard St. Suite 1600,
Woodland Hills, CA 91367 and Debtor keeps its records concerning accounts,
contract rights and other property at that location. Other than with respect to
information disclosed to the Secured Parties as of the hereof, Debtor will
notify the Secured Parties 20 days prior to the establishment of any new place
of business where any of the Collateral is kept, except if moved in the ordinary
course of business. Debtor is a corporation organized under the laws of the
State of Delaware. Debtor will notify the Secured Parties 20 days prior to
changing either its form or jurisdiction of organization.

 

B.     Debtor will at all times keep in a manner reasonably satisfactory to the
Secured Parties accurate and complete records of the Collateral and will keep
such Collateral insured to the extent similarly situated companies insure their
assets.

 

C.     Debtor shall not use the Collateral in violation of any applicable
statute, ordinance, law or regulation or in violation of any insurance policy
maintained by Debtor with respect to the Collateral, in each case to the extent
such violation would reasonably be likely to result in a material adverse effect
on Debtor.

 

D.     Other Financing Statements. Other than financing statements, security
agreements, chattel mortgages, assignments, fixture filings and other agreements
or instruments executed, delivered, filed or recorded for the purpose of
granting or perfecting any Lien (collectively, “Financing Statements”) that may
have priority as a matter of law, existing as of the date hereof and disclosed
to the Secured Parties or arising after the date hereof in connection with
Financing Statements in favor of the Secured Parties, no effective Financing
Statement naming Debtor as debtor, assignor, grantor, mortgagor, pledgor or the
like and covering all or any part of the Collateral is on file in any filing or
recording office in any jurisdiction.

 

E.     Notices, Reports and Information. Debtor will (i) notify the Secured
Parties of any material claim made or asserted against the Collateral by any
Person or other event that could materially adversely affect the value of the
Collateral or the Secured Parties’ Lien thereon; (ii) furnish to the Secured
Parties such statements and schedules further identifying and describing the
Collateral and such other reports and other information in connection with the
Collateral as the Secured Parties may reasonably request, all in reasonable
detail; and (iii) upon the reasonable request of the Secured Parties make such
demands and requests for information and reports as Debtor is entitled to make
in respect of the Collateral.

 

 
3 

--------------------------------------------------------------------------------

 

 

V.     Financing Statements. Debtor shall at its cost execute any Financing
Statement in respect of any security interest created pursuant to this agreement
that may at any time be required or that, in the reasonable opinion of the
Secured Parties, may at any time be desirable. If any recording or filing
thereof (or the filing of any statements of continuation or assignment of any
Financing Statement) is required to protect and preserve such Lien, Debtor shall
at its cost execute the same at the time and in the manner requested by Secured
Parties (or any counsel on behalf of the Secured Parties). To the fullest extent
permitted by applicable law, Debtor authorizes the Secured Parties (or any
counsel on behalf of the Secured Parties) to file any such Financing Statements
authorized hereunder without the signature of Debtor.

 

VI.     Debtor’s Rights Until Default. So long as an Event of Default does not
exist, Debtor shall have the right to possess the Collateral, manage its
property and sell its inventory in the ordinary course of business.

 

VII.     Event of Default. An “Event of Default” shall exist under this
Agreement upon the occurrence of any default under the Notes, without demand or
notice from the Secured Parties.

 

VIII.     Rights and Remedies on Event of Default.

 

A.     During the continuance of an Event of Default, the Secured Parties shall
have the right to declare all Obligations to be immediately due and payable and
the Secured Parties may exercise any and all rights and remedies hereunder or
under applicable law; provided, however, if any Event of Default occurs as a
consequence of the commencement of a bankruptcy or other insolvency proceeding
by or against Debtor, all of the Obligations shall be automatically and
immediately due and payable without further action or demand. Without limiting
the generality of the foregoing, the Secured Parties shall have the right to
sell or otherwise dispose of all or any part of the Collateral, either at public
or private sale, in lots or in bulk, for cash or for credit, with or without
warranties or representations, and upon such terms and conditions, all as the
Secured Parties, in their sole discretion, may deem advisable, and the Secured
Parties shall have the right to purchase at any such sale. Debtor agrees that a
notice sent at least ten days before the time of any intended public sale or of
the time after which any private sale or other disposition of the Collateral is
to be made shall be reasonable notice of such sale or other disposition. The
proceeds of any such sale, or other Collateral disposition shall be applied:
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like, and to the Secured Parties’ reasonable
attorneys’ fees and legal expenses; second, to the Secured Parties in
satisfaction of the then unpaid Obligations; and third, to Debtor or as
otherwise required by law. If, upon the sale or other disposition of the
Collateral, the proceeds thereof are insufficient to pay all amounts to which
the Secured Parties are legally entitled, Debtor shall be liable for the
deficiency, together with interest thereon at the rates set forth in the Notes,
and the reasonable fees of any attorneys the Secured Parties employs to collect
such deficiency; provided, however, that the foregoing shall not be deemed to
require the Secured Parties to resort to or initiate proceedings against the
Collateral prior to the collection of any such deficiency from Debtor. To the
extent permitted by applicable law, Debtor waives all claims, damages and
demands against the Secured Parties arising out of the retention or sale or
lease of the Collateral or other exercise of the Secured Parties’ rights and
remedies with respect thereto. “UCC” means the Uniform Commercial Code, as the
same may, from time to time, be enacted and in effect in the State of New York;
provided, that, to the extent that the “UCC” is used to define any term herein
and such term is defined differently in different Articles or Divisions of the
UCC, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, the Secured Parties’ Lien on any Collateral is
governed by the Uniform Commercial Code in effect in a jurisdiction other than
the State of New York, the term “UCC” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions. The rights
and remedies with respect to Debtor and the Collateral, whether established
hereby or by any other agreements, instruments or documents or by law, shall be
cumulative and may be exercised singly or concurrently, and are not exclusive of
any other rights or remedies provided under any other agreement, instrument or
document to which Debtor is a party or by which it or any of the Collateral is
bound or by law or equity.

 

 
4 

--------------------------------------------------------------------------------

 

 

B.     Debtor will upon request promptly execute and deliver all further
instruments and documents, and take all further action that the Secured Parties
may reasonably request in order to perfect, protect and maintain the priority of
the security interest granted by this Agreement and to enable the Secured
Parties to exercise and enforce its rights and remedies under this Agreement.

 

C.     Debtor hereby waives (a) the right to require the Secured Parties to
proceed against any other person or against any other collateral it may hold;
(b) other than as provided in the Notes, presentment, protest and notice of
protest, demand and notice of nonpayment, demand of performance, notice of sale,
and advertisement of sale, (c) following an Event of Default that is continuing,
any right to the benefit of or to direct the application of any of the
Collateral until the obligations (other than inchoate indemnity obligations) of
Debtor shall have been paid in full, and (d) any defenses which may arise by
reason of, or be based on, lack of diligence in collection.

 

D.     Any sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall operate to divest all of Debtor’s right, title,
interest, claim and demand whatsoever, either at law or in equity, in and to the
Collateral sold, and shall be a perpetual bar, both at law and in equity,
against Debtor, its successors and assigns, and against all Persons claiming the
Collateral sold or any part thereof under, by or through Debtor, its successors
or assigns.

 

E.     Debtor appoints the Secured Parties, and any trustee, authorized agent or
designee of the Secured Parties, with full power of substitution, as Debtor’s
true and lawful attorney-in-fact, effective as of the date hereof, with power,
upon the Secured Parties’ election, in its own name or in the name of Debtor,
during the continuance of an Event of Default, (i) to endorse any notes, checks,
drafts, money orders, or other instruments of payment in respect of the
Collateral that may come into the Secured Parties’ possession, (ii) to sign and
endorse any drafts against Debtor, assignments, verifications and notices in
connection with accounts, and other documents relating to Collateral; (iii) to
pay or discharge taxes or Liens at any time levied or placed on or threatened
against the Collateral; (iv) to demand, collect, issue receipt for, compromise,
settle and sue for monies due in respect of the Collateral; (v) to notify
Persons obligated with respect to the Collateral to make payments directly to
the Secured Parties; and, (vi) generally, to do, at the Secured Parties’ option
and at Debtor’s expense, at any time, or from time to time, all acts and things
that the Secured Parties deems reasonably necessary to protect, preserve and
realize upon the Collateral and the Secured Parties’ security interest therein
to effect the intent of this Agreement, all as fully and effectually as Debtor
might or could do; and Debtor hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney shall
be irrevocable as long as any of the Obligations are outstanding.

 

 
5 

--------------------------------------------------------------------------------

 

 

F.     All of the Secured Parties’ rights and remedies with respect to the
Collateral, whether established hereby or by any other agreements, instruments
or documents or by law shall be cumulative and may be exercised singly or
concurrently.

 

IX.     Secured Parties’ Rights; Debtor Waivers.

 

A.     The Secured Parties’ acceptance of partial or delinquent payment from
Debtor under the Notes or hereunder, or the Secured Parties’ failure to exercise
any right hereunder, shall not constitute a waiver of any obligation of Debtor
hereunder, or any right of the Secured Parties hereunder, and shall not affect
in any way the right to require full performance at any time thereafter.

 

B.     Debtor waives, to the fullest extent permitted by law, (i) any right of
redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshaling of the Collateral or other
collateral or security for the Obligations; (ii) any right to require the
Secured Parties (A) to proceed against any Person, (B) to exhaust any other
collateral or security for any of the Obligations, (C) to pursue any remedy in
the Secured Parties’ power, or (D) other than as provided in the Notes, to make
or give any presentments, demands for performance, notices of nonperformance,
protests, notices of protests or notices of dishonor in connection with any of
the Collateral; and (iii) all claims, damages, and demands against the Secured
Parties arising out of the repossession, retention, sale or application of the
proceeds of any sale of the Collateral.

 

C.     Debtor hereby agrees to indemnify each Secured Party, its principals and
agents (the “Indemnified Parties”) for, and agrees to protect and hold each of
them harmless from and against, any and all liabilities, obligations, losses,
damages, costs and expenses (including, without limitation, reasonable
attorneys’ fees), causes of action, suits, claims, demands and judgments of any
nature or description whatsoever, which may at any time be imposed upon,
incurred by or awarded against any Indemnified Party (other than as a result of
such Indemnified Party’s own gross negligence or willful misconduct) as a result
of the grant to any Secured Party of any interest in or to any of the Collateral
or in connection with this Agreement.

 

X.     Insurance; Risk of Loss.

 

A.     Debtor shall maintain, at its expense, such public liability and third
party property damage and business interruption insurance in such amounts and
with such deductibles as it maintains as of the date hereof or as is customary
for companies such as Debtor.

 

 
6 

--------------------------------------------------------------------------------

 

 

XI.     Termination; Reinstatement

 

A.     Termination. Upon the payment in full in cash of all Obligations under
the Notes (other than the obligations that are intended to survive the
termination of the Notes, as the case may be) or the conversion of the Notes
into equity securities of Debtor pursuant to the terms of the Notes, and subject
to Section XI(B) herein, this Agreement and the security interest and all other
rights granted hereby shall automatically terminate and all rights to the
Collateral shall revert to Debtor without any further action of the Secured
Parties. Upon any such termination, the Secured Parties shall authorize Debtor
to file any UCC-3 or other termination statements to evidence such termination,
to release all security interest on the Collateral and to return such Collateral
to Debtor. Furthermore, the Secured Parties shall, at Debtor’s expense and upon
its written direction, execute and deliver to Debtor such documents (including
UCC-3 termination statements) as Debtor shall reasonably request to evidence
such termination, to release all security interest on the Collateral and to
return such Collateral to Debtor.

 

B.     Reinstatement. This Agreement and the obligations of Debtor hereunder
shall automatically be reinstated if and to the extent that for any reason any
payment made pursuant to this Agreement is rescinded or must otherwise be
restored or returned, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise with respect to Debtor or as a result of any
settlement or compromise with any person (including Debtor) in respect of such
payment, and Debtor shall pay the Secured Parties on demand all of its
reasonable costs and expenses (including reasonable fees of counsel) incurred by
the Secured Parties in connection with such rescission or restoration.

 

XII.     Miscellaneous.

 

A.     Reserved.

 

B.     Amendment and Waiver. Subject to the restrictions and conditions of the
Subordination Agreement dated December 17, 2015 by and among the Holders and
Hercules Technology Growth Capital, Inc., neither this Agreement nor any part
hereof may be changed, waived, or amended except by an instrument in writing
signed by the Secured Parties and Debtor; and waiver on one occasion shall not
operate as a waiver on any other occasion.

 

C.     Notices. All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, if not so confirmed, then on the next business day, (iii) five days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at the addresses shown below such parties signature hereunder (or at
such other addresses as shall be specified by notice given in accordance with
this Section XII(C)).

 

 
7 

--------------------------------------------------------------------------------

 

 

D.     Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of, the successors and assigns of the parties hereto, including,
without limitation, all future holders of the Notes.

 

E.     Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile, portable document format (.pdf)
or other electronic transmission will be as effective as delivery of a manually
executed counterpart hereof.

 

F.     Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

G.     Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

H.     Governing Law; Venue. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THIS AGREEMENT. DEBTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

Debtor (A) agrees that any suit, action or proceeding against it arising out of
or relating to this Agreement may be instituted in any U.S. federal court with
applicable subject matter jurisdiction sitting in The City of New York; (B)
waives, to the fullest extent permitted by applicable law, (i) any objection
that it may now or hereafter have to the laying of venue of any such suit,
action or proceeding; and (ii) any claim that it may now or hereafter have that
any such suit, action or proceeding in such a court has been brought in an
inconvenient forum; and (C) submits to the nonexclusive jurisdiction of such
courts in any such suit, action or proceeding.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 
8 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

 

DEBTOR:

 

 

REACHLOCAL, INC.

 

 

By: /s/ Ross G.
Landsbaum                                                                 

Name: Ross G. Landsbaum

Title: CFO

 

Address:        21700 Oxnard St., Suite 1600

Woodland Hills, CA 91367

 

Email:

 

 

 

 

 

[Signature page to Security Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

 

SECURED PARTY:

 

 

  VantagePoint Venture Partners III (Q), L.P.

By:  VantagePoint Venture Associates III, L.L.C.

 

 

By:  Alan E.
Salzman                                                                

Alan E. Salzman, Managing Member  

 

Address:    1001 Bayhill Drive, Suite 300

San Bruno, CA 94066

Attn: Chief Financial Officer

With a copy addressed to General Counsel    

Email Address:





 



 

 

[Signature page to Security Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

 



SECURED PARTY:

 

 

  VantagePoint Venture Partners III, L.P.

By:  VantagePoint Venture Associates III, L.L.C.

 

 

By:  Alan E.
Salzman                                                                

Alan E. Salzman, Managing Member  

 

Address:    1001 Bayhill Drive, Suite 300

San Bruno, CA 94066

Attn: Chief Financial Officer

With a copy addressed to General Counsel    

Email Address:







 



 

 

[Signature page to Security Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

 





SECURED PARTY:

 

 

 

VantagePoint Venture Partners IV (Q), L.P.

By: VantagePoint Venture Associates IV, L.L.C.

 

 

By:  Alan E.
Salzman                                                                

Alan E. Salzman, Managing Member  

 

Address:    1001 Bayhill Drive, Suite 300

San Bruno, CA 94066

Attn: Chief Financial Officer

With a copy addressed to General Counsel    

Email Address:







 



 

 

[Signature page to Security Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

 





SECURED PARTY:

 

 

 

VantagePoint Venture Partners IV, L.P.

By: VantagePoint Venture Associates IV, L.L.C.

 

 

By:  Alan E.
Salzman                                                                

Alan E. Salzman, Managing Member  

 

Address:    1001 Bayhill Drive, Suite 300

San Bruno, CA 94066

Attn: Chief Financial Officer

With a copy addressed to General Counsel    

Email Address:







 



 

 

[Signature page to Security Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

 

 



SECURED PARTY:

 

 

  VantagePoint Venture Partners IV Principals Fund, L.P. By: VantagePoint
Venture Associates IV, L.L.C.

 

 

By:  Alan E.
Salzman                                                                

Alan E. Salzman, Managing Member  

 

Address:    1001 Bayhill Drive, Suite 300

San Bruno, CA 94066

Attn: Chief Financial Officer

With a copy addressed to General Counsel    

Email Address:









 



 

 

[Signature page to Security Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the date first above written.

 

 

 



SECURED PARTY:

 

 

  VantagePoint Venture Partners 2006 (Q), L.P.

By: VantagePoint Venture Associates 2006, L.L.C.

 

 

By:  Alan E.
Salzman                                                                

Alan E. Salzman, Managing Member    

 

Address:    1001 Bayhill Drive, Suite 300

San Bruno, CA 94066

Attn: Chief Financial Officer

With a copy addressed to General Counsel  

Email Address:









 



 

 

[Signature page to Security Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

COLLATERAL DESCRIPTION

 

The Collateral consists of (a) Receivables; (b) Equipment; (c) Fixtures; (d)
General Intangibles (including Intellectual Property); (e) Inventory; (f)
Investment Property; (g) Deposit Accounts; (h) Cash; (i) Goods; and all other
tangible and intangible personal property of Debtor whether now or hereafter
owned or existing, leased, consigned by or to, or acquired by, Debtor and
wherever located, and any of Debtor’s property in the possession or under the
control of Secured Parties; and, to the extent not otherwise included, all
Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing.

 

Notwithstanding the above, the Collateral shall not include (i) more than 65% of
the presently existing and hereafter arising issued and outstanding shares of
capital stock owned by Debtor in any (a) first-tier Foreign Subsidiary other
than an Eligible Foreign Subsidiary or RL-Brazil as provided in Section 7.12(b)
of the Senior Loan Agreement, or (b) FSHCO, in each case, which shares entitle
the holder thereof to vote for directors or any other matter, (ii) any interests
in any second-tier or lower Foreign Subsidiary other than any Eligible Foreign
Subsidiary or RL-Canada or its successors, (iii) any “intent to use” trademarks
at all times prior to the first use thereof, whether by the actual use thereof
in commerce, the recording of a statement of use with the United States Patent
and Trademark Office or otherwise, (iv) nonassignable licenses or contracts,
which by their terms require the consent of the licensor thereof or another
party (but only to the extent such prohibition on transfer is enforceable under
applicable law, including, without limitation, Sections 9406, 9407 and 9408 of
the UCC), and (v) the Minority Interests until such Minority Interests are
pledged as Collateral hereunder.

 

Terms used in this Exhibit A but not defined shall have the meaning given to
such terms in the UCC.

 